DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Election/Restrictions
Claims 14 – 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 20, the term continuous is not supported by the specification, and is therefore considered to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation: a continuous semi-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over  He (US 2016/0356721 A1; “He”) in view of  Premasiri (US 2008/0096005 A1; “Premasiri”).
Regarding claims 1 – 4 and 6 – 12, He teaches a substrate for use in surface enhanced spectroscopy (a SERS active filter membrane; ¶¶102 – 105), the substrate comprising: a polymeric membrane, comprising one or more polymers that are insoluble in water (e.g., polyvinylidene fluoride (PVDF) membrane; ¶87); and a plurality of metallic nanoparticles (e.g., silver (Ag) nanoparticle nanoclusters; ¶¶102 – 105).
He does not specifically teach a continuous semi-conductive coating on the substrate comprising the polymeric membrane; and a plurality of metallic nanoparticles on the semi-conductive coating.
Premasiri teaches a SERS substrate comprising a semi-conductive coating on a substrate; and a plurality of metallic nanoparticles on the semi-conductive coating. Premasiri teaches silver nanoparticles 10 disposed on a substrate 8 comprising a continuous semi-conductive coating comprising titanium dioxide (¶35; figure 2). Premasiri teaches that the coatings can substantially or entirely cover or coat the nanostructured substrate surface, and are therefore considered to be continuous (¶¶31 and 36). A continuous coating is interpreted as be equivalent to a coating KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 5, He teaches that the membrane has a pore size of 0.22 micron (220 nm) (¶105).
Regarding claim 13, He further teaches the incorporation of a surface coating comprising antibodies (¶35).

20 is rejected under 35 U.S.C. 103 as being unpatentable over  He (US 2016/0356721 A1; “He”) in view of  Premasiri (US 2008/0096005 A1; “Premasiri”), Hasegawa et al. (US 2017/0354950 A1; “Hasegawa”) and Vo-Dinh (US 2003/0059820 A1; “Vo-Dinh”).
Regarding claim 20, He teaches a substrate for use in surface enhanced spectroscopy (a SERS active filter membrane; ¶¶102 – 105), the substrate comprising: a water-insoluble membrane comprising polyvinylidene fluoride (PVDF) (¶87); and a plurality of elemental silver and gold nanoparticles (¶¶87 and 102 – 105).
He does not specifically teach a continuous coating comprising TiO2 disposed on a first surface of the membrane; and a plurality of Ag2O nanoparticles and an alloy comprising silver nanoparticles and elemental gold nanoparticles on the continuous coating comprising TiO2.
Premasiri teaches a SERS substrate comprising a semi-conductive coating on a substrate; and a plurality of metallic nanoparticles on the semi-conductive coating. Premasiri teaches silver nanoparticles 10 disposed on a substrate 8 comprising a continuous semi-conductive coating comprising titanium dioxide (¶35; figure 2). Premasiri teaches that the coatings can substantially or entirely cover or coat the nanostructured substrate surface, and are therefore considered to be continuous (¶¶31 and 36). The use of the coating configuration taught by Premasairi would have been considered suitable and predictable to a person of ordinary skill in the art. Consequently, as evidenced by Premasiri, a person of ordinary skill in the art would have had a reasonable expectation for success of incorporating the same coating configuration with the He substrate for the motivation to provide enhanced Raman spectra scattering and sample detection sensitivity (see, e.g., Premasiri, ¶2).  Furthermore, Vo-Dinh teaches SERS platforms comprising an alloy of silver and gold (¶112). Hasegawa additionally teaches Raman substrates comprising silver oxide (¶¶14 and 15). As such, these additional materials are active metal SERS materials notoriously 2 disposed on a first surface of the membrane; and a plurality of Ag2O nanoparticles and an alloy comprising silver nanoparticles and elemental gold nanoparticles on the continuous coating comprising TiO2. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797